DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on 05/31/2022 is acknowledged. The traversal arguments are not found persuasive for the following reasons. 
First, Applicant argues that there is no undue burden to examine all of the claims in the application. The point is moot as the present application is a national stage application filed under 35 U.S.C. §371 and the standard for election/restriction is the Unity of Invention standard. Undue burden is a consideration that is only relevant to applications filed under 35 U.S.C. §111(a). 
Second, Applicant argues that a reduction in a curling phenomenon is obtained by the alcohol/water mixture of claim 1. The undersigned maintains the opinion that the product-by-process of claim 10 does not impart any meaningful structure stemming from claim 1. That is to say, since the alcohol/water mixture is necessarily evaporated to obtain the electrode of claim 10, the limitations of claim 1 are not present in claim 10 and the restriction is proper because there is no unity of invention.
However, a product-by-process limitation can be interpreted to result in a structural limitation. Applicant argues this structural feature would be the reduced curling phenomenon. The undersigned is of the opinion that this feature that would not necessarily be present in the Group II claims based on the current evidence of record.
Claim 1, belonging to Group I and the claim that is incorporated into Group II, claims 0.1 to 10 wt. % of an alcohol. It is noted that the examples presented in the traversal and in the application only used 1-propanol and ethanol. However, in the claim, the species of alcohol is not specified, meaning the scope of the carbon chain length is not bound by the claim. There is insufficient evidence that the curling phenomenon would be present with alcohols of greater carbon chain length. The undersigned finds it unlikely that the curling phenomenon would occur, for instance, with a carbon chain of C12 or higher because longer chain alcohols have poor miscibility with water, whereas the shorter chain alcohols used in the examples are miscible with water through a wide range.
In sum, since the water/alcohol mixture is evaporated to form the positive electrode, the structure of Group I is not present in Group II, meaning there is a lack of unity of invention. Furthermore, although Applicant argues that the product-by-process imparts meaningful structure, the undersigned is of the opinion that more likely than not the scope of the invention of Group I is too large to consider any structure as necessarily being imparted by the product-by-process steps.
Regarding Applicant’s intention to request rejoinder of Group II if Group I is found allowable, the undersigned is of the opinion the claims cannot be rejoined on the basis of the allowability of Group I at this time. Even if the curling phenomenon cited by Applicant is imparted by the alcohol/water mixture for some embodiments, there is insufficient evidence of record to show that the product-by-process limitation of Group II necessarily results in any meaningful structure as discussed above. 
Moreover, as a logical check on the basis of this restriction, the patentability of a product-by-process claim is based on the patentability of the product itself (i.e., the structure of the product), see MPEP 2113. The structure is Group I is entirely different from the structure of Group II because the water/alcohol mixture is necessarily evaporated to form the positive electrode of claim 9. Accordingly, any basis for allowance of Group I would necessarily have to be different from any basis of allowance of Group II.
The requirement is still deemed proper and is therefore made FINAL. 

Claim Interpretation
The term, “an alcohol” is interpreted as meaning a singular chemical species of alcohol. For instance, a mixture of water, ethanol, and 1-methoxy-2-propanol, per Schmidt (see below), each of ethanol and 1-methoxy-2-propanol are considered “an alcohol” under this interpretation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schmidt (US20130164635A1).
Regarding claim 1, Schmidt teaches a positive electrode slurry composition (see [0094]-[0102], which describes the slurry preparation and casting method for a graphite-sulfur electrode material) comprising:
	a positive electrode active material (“[t]he sulphur, the expanded graphite, optionally the one or more conductive agent other than expanded graphite…” ([0097])); 
a binder (binder, [0097]);
	an alcohol and water (“[t]he liquid medium for preparing the slurry may be water or an organic solvent like alcohols, ethers or mixtures of organic solvents and may contain water.” ([0097]); also see examples 1-6 ([0104]-[0114]), where a mixture of water, ethanol and methoxypropanol were used as the solvent in the slurry), 
wherein a content of the alcohol is in a range of 0.1 to 10% by weight, based on a total weight of the composition (see discussion below). 
Schmidt did not explicitly teach a range of weights for the alcohol-water solvent mixture used to prepare the slurry, however examples 1-6 ([0104]-[0114]) used a mixture of water, ethanol and methoxypropanol as the slurry solvent. Under the claim interpretation of “an alcohol” (see claim interpretation) above, the amount of 1-methoxy-2-propanol (e.g., 5 wt. %) would necessarily fall within the claimed range of 0.1 to 10% by weight. For instance, if the slurry solids were infinitely dilute, the amount of 1-methoxy-2-propanol would be approximately 5 wt. %, and it is unlikely that the amount of slurry solids relative to the solvent would be concentrated enough for the amount of 1-methoxy-2-propanol to be less than 0.1 wt.%.
	Insofar that the above limitation relies upon a claim interpretation of the term, “an alcohol,” the undersigned suggests that, if it can be supported by the specification, that the term be amended to recite, “one or more alcohols… wherein a content of the one or more alcohols is in a range of 0.1 to 10% by weight” to overcome the anticipation rejection. 
Regarding claim 2¸ Schmidt teaches the positive electrode slurry composition of claim 1 as described above. 
Jang also teaches wherein the composition comprises 0.1 to 15% by weight of the alcohol and 85 to 99.9% by weight of water, based on a sum of weights of the alcohol and water. See example 1, a mixture of 65 wt. % water and 5 wt. % 1-methoxy-2-propanol meets the limitation of “an alcohol and water”; the weight percentage of the 1-methoxy-2-propanol on this basis is thus 5%/(65% + 5%) which is approximately 7 wt. %; the amount of water is approximately 93%. 
Regarding claim 3, Schmidt teaches the positive electrode slurry composition of claim 1 as described above. Jiang also teaches wherein the alcohol is a C1 to C5 alcohol. See rejection of claims 1 and 2 above, 1-methoxy-2-propanol is a C3 alcohol.
Regarding claim 8, Schmidt teaches the positive electrode slurry composition of claim 1 as described above. Jiang also teaches wherein the composition is suitable for use in manufacturing a positive electrode for lithium-sulfur batteries (see abstract).  
Regarding claim 9, Schmidt teaches the positive electrode slurry composition of claim 8 as described above. Jiang also teaches wherein the positive electrode active material is a sulfur-carbon composite. See examples 1-6, the resulting electrode material is a composite of a carbon material (e.g., graphite in example 1, carbon black in example 2, etc.)   
Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jiang (US20140186694A1).
Regarding claim 1, Jiang teaches a positive electrode slurry (abstract) composition comprising:
	a positive electrode active material ([0049]-[0051]); 
a binder ([0054]-[0055]);
	an alcohol and water (“[t]he slurry may be formed from an electrode formulation and a liquid, which may be a single liquid (e.g., water) or may be a mixture of liquids (e.g., water in combination with a polar protic solvent such as an alcohol).” ([0048])) , 
wherein a content of the alcohol is in a range of 0.1 to 10% by weight, based on a total weight of the composition  (“…the liquid of the slurry may include one or more alcohols, but the total amount of alcohols may not exceed a certain weight percentage of the total weight of the slurry. By way of example, the alcohols may be present in an amount between approximately 0.1% by weight and approximately 10% by weight...” ([0068])) . 
Regarding claim 3, Jiang teaches the positive electrode slurry composition of claim 1 as described above. Jiang also teaches wherein the alcohol is a C1 to C5 alcohol ([0065]).  
Regarding claim 4, Jiang teaches the positive electrode slurry composition of claim 3 as described above. Jiang also teaches wherein the C1 to C5 alcohol is propanol (“Example alcohols used in accordance with present embodiments include, but are not limited to: …1-propanol (i.e., n-propanol)” ([0065])).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US20140186694A1).
Regarding claim 2, Jiang teaches the positive electrode slurry composition of claim 1 as described above.
Jiang does not explicitly teach wherein the composition comprises 0.1 to 15% by weight of the alcohol and 85 to 99.9% by weight of water, based on a sum of weights of the alcohol and water.
However, Jiang teaches, “…the total amount of liquid present in the slurry may be present in an amount between approximately 10% by weight and approximately 60% by weight.” As noted above, the slurry is made from water and one or more alcohols, where the alcohols are present, for example, by 0.1 to 10 wt. %. Assuming that the amount of liquid present in the slurry is 10%, and the total amount of liquid is 60%, then the amount of water would necessarily be 50%. The amount of alcohol would be approximately 17% (10%/(50% + 10%)). Assuming a lower bound of 0.1 wt. % alcohol and an amount of liquid of 10 wt. %, the amount of water would necessarily be 9.9%. The amount of alcohol would be approximately 1% (0.1%/(0.1% + 9.9%)).
Thus, Jiang broadly teaches that the amount of weight of the alcohol by weight of water ranges from 1 to 17%. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the construed disclosed range of  1 to 17% overlaps with that of the instantly claimed range.
Regarding claim 5, Jiang teaches the positive electrode slurry composition of claim 1 as described above.
Jiang also teaches the limitations of claim 5. Jiang teaches the positive electrode active material makes up 90 to 99 wt. % of the electrode formulation (i.e., the material after deposition and evaporation of the water/alcohol mixture), see [0051]. Jiang also teaches the total amount of liquid in the slurry may be from 10 to 60 wt. % ([0069]), meaning the solids in the slurry (i.e., the electrode formulation) range from 40 to 90 wt. %. Thus, the amount of positive electrode active material ranges from 36% (90 wt. % electrode active material * 40 wt. % solids) and 89% (99 wt. % electrode active material * 90 wt. % solids). The calculated range of 36-89% overlaps with the instantly claimed range of 10-78 wt. %.
Regarding the binder, Jiang teaches the amount of binder may be up to 5%. The basis of the weight percentage is not given, but the basis is assumed to be relative to the electrode formulation and not the slurry. Thus, Jiang is construed to teach up to 4.5 wt. % binder in the slurry (5% binder * 90% solids).
As established above, the amount of alcohol in the slurry is taught to be 0.1 to 10% by weight of the alcohol with the balance being water.
	The above ranges taught by Jiang regarding the positive electrode active material, binder, and alcohol overlap with the instantly claimed range. Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention due to the overlapping ranges of the chemical components in the slurry discussed above.
Regarding claim 6, Jiang teaches the positive electrode slurry composition of claim 5 as described above. Jiang also teaches wherein the composition further comprises 0.1 to 10% by weight of a conductive material.  
Jiang teaches a conductivity enhancer (i.e., a conductive material) may be included in amounts up to 10 wt. %. The basis of the weight percentage is not given, but the basis is assumed to be relative to the electrode formulation and not the slurry. Jiang teaches the total amount of liquid in the slurry may be from 10 to 60 wt. % ([0069]), meaning the solids in the slurry (i.e., the electrode formulation) range from 40 to 90 wt. %. Thus, Jiang is construed to teach up to 9 wt. % conductive material in the slurry (10% conductivity enhancer * 90% solids).
Regarding claim 7, Jiang teaches the positive electrode slurry composition of claim 6 as described above. 
Jiang also teaches wherein the composition comprises 2 to 45 parts by weight of the alcohol, based on a total of 100 parts by weight of the positive electrode active material and the conductive material. 
As noted above in the rejection of claim 5, the amount of positive electrode active material is construed to be 36-89 wt. % of the total weight of the slurry. The amount of alcohol is from 0.1 to 10 wt. % as noted above in the rejection of claim 1. Thus, the amount of alcohol per 100 parts of positive electrode active material is construed to be approximately 0.1 (0.1%/89% * 100 parts) to approximately 28 (10%/36% * 100 parts). Thus, the amount of alcohol per 100 parts of positive electrode active material in the slurry of Jiang overlaps with the instantly claimed range.
Overlapping ranges are prima facie evidence of obviousness. See MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention due to the overlapping ranges of the chemical components in the slurry discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721                                                                                                                                                                                                        /WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721